Citation Nr: 1017831	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-23 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to June 13, 2003, 
for a 50 percent evaluation for post traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 
percent prior to June 13, 2003, and in excess of 50 percent 
evaluation from June 13, 2003, for PTSD.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to January 
1968.  Service personnel records in his claims file verify 
his status as a combat veteran, specifically his receipt of 
the Purple Heart.  38 U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  During the pendency of the appeal, 
jurisdiction was transferred to the RO in Denver, Colorado.

In a May 2008 decision, the Board granted entitlement to an 
initial evaluation of 50 percent prior to and after June 13, 
2003, as well as entitlement to an effective date of August 
30, 1999, for a 50 percent evaluation for PTSD.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 2009 Order, 
the Court granted the parties' Joint Motion for Remand of the 
Board's May 2008 decision.  Pursuant to the actions requested 
in the Joint Motion, the Court vacated the Board's decision 
and remanded the issues to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2009 Joint Motion for Remand, the parties agreed 
that remand was necessary to obtain the Veteran's electronic 
progress notes that were referenced in the August 2003 VA 
PTSD examination report.  It was further noted that the case 
should be remanded for the Board to provide an adequate 
medical examination, as the August 2003 VA examiner did not 
have access to the Veteran's claims file or sufficiently 
address the Veteran's employability.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4) (2009).  As instructed in the June 2009 Joint 
Motion for Remand, the AMC/RO should schedule the Veteran for 
an additional VA PTSD examination at an appropriate VA 
medical facility to determine the severity of his service-
connected PTSD.

The claims file also reflects that the Veteran has received 
medical treatment from the Vet Center as well as the VA 
Medical Center (VAMC) in Brockton, MA.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). 

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include denial of the claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected PTSD.  Of particular interest 
are any outstanding VA records of 
evaluation and/or inpatient or outpatient 
treatment of the Veteran's service-
connected PTSD from the Brockton VAMC, for 
the period from August 1998 to the 
present.  Also of particular interest are 
any outstanding records from the Vet 
Center in Brockton, MA for the time period 
from December 2001 to the present.  

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
Veteran is to be scheduled for a VA PTSD 
examination to determine the severity of 
his service-connected PTSD.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist or psychologist conducting 
the examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The psychiatric examiner should identify 
what symptoms, if any, the Veteran 
currently manifests or has manifested in 
the recent past that are attributable to 
his service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner is also 
requested, if possible, to determine and 
specifically list all symptoms as well as 
the levels of social and occupational 
impairment experienced by the Veteran that 
are attributable to PTSD.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the Veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  A complete 
rationale for any opinion rendered must be 
included in the report.  Adequate reasons 
and bases should be provided to support 
the opinions provided.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


